SUAREZ, C.J.
Petitioner, Pedro J. Gomez, plaintiff below, seeks a Writ of Certiorari to review and quash the trial court’s orders rendered on June 29, 2015 denying Petitioner’s “Amended Renewed Motion For Protective Order and Stay of Orders Rendered February 27, 2014 and March 2, 2015”, and compelling production of information and documents in response to discovery requested by the Respondents, Jose E. Gomez and Martha M. Gomez, defendants below. We deny the Petition for Certiora-ri, finding no departure from the essential requirements of law and no irreparable harm resulting from the requirements of the orders on appeal as the June 29th orders provided that the Petitioner “may redact any confidential information pursuant to the March 2, 2015 Order and the Florida Rule of Judicial Procedure 2.425.”
The Petitioner further seeks a Writ of Prohibition prohibiting Circuit Court Judge Beatrice Butchko from presiding as a Judge in the underlying case in the Circuit Court of the Eleventh Judicial Circuit, in and for Miami-Dade County, Florida, Case Number 2013-12830 CA 23. We deny this petition as well.